DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-15 are pending and have been examined, where claims 1-15 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-15 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “identifying a nature of at least one relationship between at least one first body part of at least one first person and at least one second body part of at least one second person, where the at least one first person and the at least one second person are identified in the at least one digital image;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image object tracking, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

or
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 9-11 and 14 are rejected under 35 U.S.C. 102(b) as being anticipated by Ma (US 20070121999).

receiving from at least one image sensor connected to the at least one processing circuitry, at least one digital image captured by the at least one image sensor (see paragraph 6, similar altercation. In a first sub-state, the system initially tracks objects in the field of view of the image sensor); 
identifying a nature of at least one relationship between at least one first body part of at least one first person and at least one second body part of at least one second person (see figure 1, 120, below, paragraph 17, cover the possible cases when two or more persons come together and are tracked together at operation 115, and then become one tracked blob at operation 120):

    PNG
    media_image1.png
    526
    955
    media_image1.png
    Greyscale
;
wherein the at least one first person and the at least one second person are identified in the at least one digital image (see figure 2A, the two individuals are found in one image); 

outputting an indication of the at least one offending relationship (see figure 1, 165, if the normalized entropy is greater than the reference entropy threshold, the system 100 concludes that the persons in the video scene are involved in a fight or other high velocity/high energy engagement at operation 165).

Regarding claim 2, Ma discloses the monitoring system of claim 1, wherein at least one of the at least one first body part is selected from a list of body part consisting of: a foot, a hand, an arm, a leg, a part of an arm, a part of a leg, a digit, a head, an eye, an identified dorsal region of a torso, and an identified ventral region of a torso; and wherein at least one of the second body part is selected from the list of body parts (see figure 2A, hands, arms, eyes on face):

    PNG
    media_image2.png
    413
    933
    media_image2.png
    Greyscale
.


    PNG
    media_image3.png
    422
    928
    media_image3.png
    Greyscale
.

Regarding claim 4, Ma discloses the monitoring system of claim 1, wherein the nature of the at least one relationship comprises a plurality of relationship characteristics; and wherein at least one of the plurality of relationship characteristics is selected from a group of relationship characteristics consisting of: 
an amount of persons identified in the at least one digital image, a gender of one of the at least one first person and the at least one second person and another person identified in 

Regarding claim 9, Ma discloses the system of claim 1, wherein outputting the indication of the at least one offending relationship comprises at least one of a group consisting of: sending the indication to at least one other processing circuitry via at least one digital communication network interface electrically connected to the at least one processing circuitry; delivering an electrical current to an audio device capable of emitting an audio signal, delivering an electrical current to a visual device capable of emitting a visual signal, and displaying a message on a monitor (see paragraph 6, to detect the intent of two or more persons in a field of view of a video image, the fight is shown to the user using a display figure 4, 410).



    PNG
    media_image3.png
    422
    928
    media_image3.png
    Greyscale
.

Regarding claim 11, Ma discloses the system of claim 1, wherein the at least one processing circuitry is further configured for: executing at least one management action subject to identifying the at least one offending relationship (see figure 1, 155 the entropy is read as management action, this management action is not in response to the fight):

    PNG
    media_image4.png
    526
    955
    media_image4.png
    Greyscale
.

Regarding claim 14 see the rationale and rejection for claim 1. 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20070121999) in view of Xu “Dual-channel CNN for efficient abnormal behavior identification
through crowd feature engineering.”

neural network trained to compute a plurality of computed relationship characteristics in response to at least one input image. Xu discloses the monitoring system of claim 4, wherein identifying the nature of the at least one relationship comprises computing the plurality of relationship characteristics by a neural network trained to compute a plurality of computed relationship characteristics in response to at least one input image (see figure 3, a convolutional neural network is used to classify whether the image includes normal or abnormal behavior):

    PNG
    media_image5.png
    223
    808
    media_image5.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include neural network classification in order to expose different layers within hidden layers of neural network amplifying region of interest which expose additional details for improving image identification.

Regarding claim 6, Xu discloses the monitoring system of claim 4, wherein identifying the at least one offending relationship comprises computing, by a relationship-classification neural network trained according to the set of relationship rules, an offense classification value in 

Regarding claim 7, Ma discloses the monitoring system of claim 4, wherein identifying the at least one offending relationship comprises applying to the plurality of relationship characteristics at least one test indicative of at least some of the set of relationship rules (see figure 1, 156, paragraph 24, calculating the normalized entropy on either a per pixel or per sub-window basis for a video scene during a particular period of time, the normalized entropy is compared to a threshold entropy value at operation 155, relationship rule 1 is selected of the two rules, the relationship rule is determined using entropy measurements).

3.	Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20070121999) in view of Xu “Dual-channel CNN for efficient abnormal behavior identification
through crowd feature engineering” and Nathan (US 20120106782).

Regarding claim 8, Ma and Xu disclose all the limitations of claim 5, but is silent in disclosing the system of claim 4, wherein the at least one processing circuitry is further configured to receive at least one audio signal associated with the at least one digital image; and wherein the group of relationship characteristics further consists of: a vocal sound associated with one of the at least one first person and the at least one second person, and a loudness value of the vocal sound. Nathan discloses the system of claim 4, wherein the at least one processing circuitry is further configured to receive at least one audio signal associated with the at least one digital 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include audio information in order to detect the behavior of the individual(s) for improving abnormal behavior classification. 

4.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20070121999) in view of Siminoff (US 20180357870).

Regarding claim 12, Ma discloses all the limitations of claim 4, but is silent in disclosing the system of claim 11, wherein the at least one management actions is selected from a group of actions consisting of: activating an illuminating device, increasing intensity of an output of an illuminating device, instructing opening of a door, instructing changing a position of an object obstructing a window, instructing an audio device to emit an identified audio signal, displaying on a display device at least some of a plurality of additional digital images received from the at least one image sensor, storing the at least one digital image on a non-volatile digital storage connected to the at least one processing circuitry, and storing on a non-volatile digital storage at least some of a plurality of additional digital images received from the at least one image sensor. Siminoff discloses the system of claim 11, wherein the at least one management actions is selected from a group of actions consisting of: activating an illuminating device, increasing intensity of an output of an illuminating device, instructing opening of a door, instructing changing a position of an object obstructing a window, instructing an audio device to emit an identified audio signal, displaying on a display device at least some of a plurality of additional digital images received from the at least one image sensor, storing the at least one digital image on a non-volatile digital storage connected to the at least one processing circuitry, and storing on a non-volatile digital storage at least some of a plurality of additional digital images received from the at least one image sensor (see paragraph 58, the security device 106 may be a smart, video, doorbell that may alert a homeowner or user of motion at their front door).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include alerting the user in order to allow user to response to the situation for improving security.

Regarding claim 13, Ma discloses the system of claim 12, wherein the at least one digital image is captured by the at least one image sensor in a monitored space; and wherein at least one of the illuminating device, the audio device, the door, the window, and the display device is located in the monitored space (see figure 2A the image shows area of the of the monitored space).

5.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20070121999) in view of Hauke (US 20130188842).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include detecting sexual acts in order to censor said acts for preventing said acts to be displayed.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 12/4/21